t c memo united_states tax_court nancy burack petitioner v commissioner of internal revenue respondent docket no filed date joseph p caracappa for petitioner arthur w petersen iii and audra m dineen for respondent memorandum findings_of_fact and opinion ruwe judge the commissioner determined a deficiency in petitioner’ sec_2014 federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure after concessions by the parties the only issue remaining for decision is whether petitioner received a taxable_distribution from an individual_retirement_account ira in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in the commonwealth of pennsylvania when she filed her petition in petitioner had an ira held with capital guardian llc pershing llc with an account number ending in and she had a financial adviser at capital guardian pershing was the custodian of the account on date 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2in her petition petitioner did not challenge the commissioner’s determinations that she underreported a taxable health_savings_account distribution by dollar_figure and she is liable for the additional tax under sec_223 therefore those adjustments are deemed conceded see rule b in his opening brief the commissioner conceded that petitioner is not liable for the sec_6662 accuracy-related_penalty 3capital guardian llc will be referred to as capital guardian and pershing llc will be referred to as pershing petitioner received a dollar_figure distribution from the ira with an account number ending in petitioner used the distribution to purchase her current home in philadelphia while waiting for the sale of her former home in new york city to close she intended to roll over the distribution back into her ira within days of receipt on thursday date the sale of petitioner’s former home closed on the same day petitioner received a dollar_figure chase bank cashiers check drawn from the closing to redeposit the distribution back into the ira the check was made out to pershing fbo nancy j burack petitioner’s financial adviser initially advised her that she could deposit the check into the pershing account at bank of new york on wall street but petitioner credibly testified that capital guardian later assured her that she could redeposit the distribution into her ira by overnighting the check to capital guardian in north carolina on thursday date petitioner overnighted the check to capital guardian the check arrived at capital guardian 4the record is unclear as to why the check was made out to pershing fbo nancy j burack petitioner testified that capital guardian instructed her to do so but later testified that the attorney who represented her in the sale may have made the decision on friday august which wa sec_58 days after petitioner received the ira distribution on date days after petitioner received the ira distribution the check was deposited at pershing into petitioner’s ira account ending in both the deposit and the receipt of funds are reflected on the date capital guardian ira statement what happened between capital guardian’s receipt of the check and the deposit at pershing is not entirely clear petitioner never communicated with pershing petitioner appears to have communicated with only capital guardian about the account the account statements in the record were generated by capital guardian on date the commissioner issued petitioner a notice_of_deficiency in which he determined that petitioner did not repay the ira distribution until more than days after she received it accordingly the commissioner determined that petitioner was required to include dollar_figure of the ira distribution in her gross_income petitioner timely filed a petition with this court 5the record is unclear as to why the commissioner determined that petitioner was required to include in gross_income dollar_figure of the distribution instead of dollar_figure which is the full amount of the distribution opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 sec_408 governs distributions from individual retirement plans generally sec_408 provides that any amount distributed from an ira is includible in gross_income by the recipient the recipient of an ira distribution can exclude from gross_income any amount_paid or distributed from an ira if the full amount is subsequently rolled over into a qualifying ira not later than the 60th day after the recipient received the payment or distribution sec_408 such distributions and repayments are commonly referred to as rollover_contribution s sec_408 the issue we must decide is whether petitioner rolled over the ira distribution into the capital guardian pershing ira account within days of receiving the distribution despite the ira distribution’s not being redeposited until days after receipt petitioner advances two theories for why she is entitled to qualified rollover treatment petitioner contends that the rollover was not recorded as timely because of a bookkeeping error by capital guardian and she is entitled to a hardship waiver under sec_408 respondent disputes petitioner’s contentions bookkeeping error in 93_tc_114 a taxpayer transferred stock to merrill lynch before the expiration of the 60-day rollover period with the instruction that the shares be deposited into his ira account but merrill lynch’s records showed that the shares were deposited into a nonqualified account and rolled over into the ira after the expiration of the 60-day rollover period id pincite in deciding whether the transaction qualified for rollover treatment we looked at the substance of the transaction and the relationship between the taxpayer and merrill lynch id pincite we explained that where book entries conflict with the facts the facts control id pincite we found that the transaction was entitled to rollover treatment because merrill lynch had accepted petitioner’s sears stock for deposit to the ira rollover account and held the stock subject_to the ira trust instrument id we found that merrill lynch’s failure to record the transfer within days was a bookkeeping error while not identical to the present case wood is applicable the substance of the transaction and the relationship between petitioner and capital guardian pershing show that the late deposit is attributable to a bookkeeping error petitioner never communicated with pershing about her account all communication was with capital guardian all of the account statements in the record were generated by capital guardian petitioner credibly testified that capital guardian assured her she could roll over the distribution by overnighting the check to capital guardian it is undisputed that capital guardian received the check days after petitioner received the distribution but the transaction was not recorded by capital guardian until days after petitioner received the distribution respondent contends that wood is inapplicable because pershing was the custodian and therefore petitioner should have deposited the check directly with pershing however petitioner’s ira was held with both capital guardian and pershing in a single account bearing the same account number petitioner’s ira statement which was generated by capital guardian listed both capital guardian and pershing the relationship between capital guardian and pershing is not entirely clear all of the documentation in the record appears to have been generated by capital guardian the substance of the relationship between petitioner and capital guardian shows that capital guardian was an appropriate institution for petitioner to send the check to petitioner had no communication with pershing none of the ira account statements in the record were from pershing they were all generated by capital guardian all discussions about the rollover_contribution were held with capital guardian the date distribution was received by petitioner from a capital guardian ira as shown by the capital guardian account statement there is no documentation generated by pershing in the record the rollover payment was received by capital guardian days later because the check was received by capital guardian during the rollover period but not book-entered by capital guardian until after we find that the late recording is due to a bookkeeping error hardship waiver our conclusion that the ira distribution was not deposited during the rollover period because of a bookkeeping error is enough for us to conclude that the distribution qualifies for rollover treatment see wood v commissioner t c pincite but as an alternative ground we will also consider whether petitioner is eligible for a hardship waiver revproc_2003_16 2003_1_cb_359 provides guidance about hardship waivers under sec_408 it states that an automatic hardship waiver is granted only if the funds are deposited into an eligible_retirement_plan within year from the beginning of the 60-day rollover period and if the financial institution had deposited the funds as instructed it would have been a valid rollover revproc_2003_16 sec_3 c b pincite in this case the funds were deposited into petitioner’s ira within one year and petitioner credibly testified that capital guardian assured her that the rollover could be completed by overnighting the check to capital guardian capital guardian received the rollover check on date days after petitioner received the distribution as discussed above capital guardian was an appropriate institution for petitioner to send the check to see supra p had capital guardian deposited the check as instructed there would have been a valid rollover therefore petitioner is eligible for the automatic hardship waiver in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
